 
 
I 
108th CONGRESS 2d Session 
H. R. 5407 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2004 
Mr. Larson of Connecticut introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To require the Secretary of Energy to prepare a strategic plan to ensure that the United States is energy self-sufficient by the year 2015. 
 
 
1.Short titleThis Act may be cited as the Energy Independence Act of 2004.  
2.Domestic Energy Self-Sufficiency PlanSection 801 of the Department of Energy Organization Act (42 U.S.C. 7321) is amended by adding the following new subsection at the end thereof: 
 
(e) 
(1)Each plan submitted under this section after the date one year after the date of enactment of this subsection shall include a strategic plan to ensure that the United States is energy self-sufficient by the year 2015. 
(2)The strategic plan under this subsection shall examine and report on the status of existing energy technology and domestic resources as well as developing energy generation and transmission technologies, including, but not limited to fuel cell technology, and should focus on their integration into an overall national energy portfolio to meet the stated goal of achieving energy self-sufficiency within 10 years. 
(3)The strategic plan shall include recommendations to Congress for targeted research and development in promising new energy generation and transmission technologies, and funding levels necessary for specific programs and research efforts necessary to implement a plan providing for the energy self-sufficiency of the United States within the next 10 years.. 
 
